Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  Claims 1-13 are elected.  Claims 14-20 are withdrawn from consideration.
The IDS, filed 2/4/21, has been considered.
Election/Restrictions
An election was made without traverse of claims 1-13 in the reply filed on 7/1/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Workload-Based Partition Allocation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the mete and bound of the claimed invention is not clear.  Claim 2 recites “the first partition is reallocated based on an input and/or output (I/O) demand of the workload of the first client”.  Parent claim 1 recites “reallocating the first partition of the tier of the storage resources to the first client based on the workload of the first client and the workload of the second client”.  Claim 2 indicates that the reallocation is only based on the workload of the first client and not with the second client.  This is an improper broadening of claim 1, which indicates that the reallocation is based on the workloads of the first and second clients.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Applicant should amend claim 2 so that it further limits the parent claim 1 and clarify the intended invention.
Claims 3-6 are similarly rejected for the same basis as claim 2.  These claims also indicate that the reallocation only based on the workload of the first client and not based on the workloads of the both the first and second clients.  These claims also improperly broaden the claim of the parent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 6, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US20200175074, “Li”).
As to claim 1:
Li teaches a method of operating a storage system, the method (0037, claims) comprising: 
allocating a first partition of a tier of storage resources to a first client, wherein the tier operates at least partially as a storage cache (allocate each cache partition P1-P5 to a workload 202, each associated with a user/requester; Fig. 2; 0028-0029); 
allocating a second partition of the tier of the storage resources to a second client; monitoring a workload of the first client (allocate each cache partition P1-P5 to a workload 202 user/requester; Fig. 2; 0028-0029); 
monitoring a workload of the second client (monitor I/O performance of workloads, collect historical data on I/O workload access; 0026, 0028, 0057, 0063); and 
reallocating the first partition of the tier of the storage resources to the first client based on the workload of the first client and the workload of the second client (perform dynamic allocation of cache partition associated based on monitored workloads data; 0057, 0060, 0063).
As to claim 2:
Li teaches the first partition is reallocated based on an input and/or output (I/O) demand of the workload of the first client (track frequency/demand of workloads; 0058; length/size of data; 0058, 0063; perform dynamic allocation of cache partition associated based on monitored workloads data; 0057, 0060, 0063).
As to claim 3:
Li teaches the first partition is reallocated based on a performance change estimation of the workload of the first client (track amount of change (increase/decrease) of workload; 0063; perform dynamic allocation of cache partition associated based on monitored workloads data; 0057, 0060, 0063).
As to claim 4:
Li teaches the first partition is reallocated based on a read-write ratio of the workload of the first client (monitor read/write operations; 0050; record level of activity; 0022, 0026, 0028; dynamic allocation of cache partition associated based on monitored workloads data; 0057, 0060, 0063).
As to claim 5:
Li teaches the first partition is reallocated based on a working set of the workload of the first client (monitor data size/length of workload; 0029-0030, 0035, 0036, 0059-0060; dynamic allocation of cache partition associated based on monitored workloads data; 0057, 0060, 0063).
As to claim 6:
Li teaches the first partition is reallocated based on a working volume of the workload of the first client (each workload is allocated a logical partition/volume; 0028-0029, 0051; dynamic allocation of cache partition associated based on monitored workloads data associated with each partition/volume; 0057, 0060, 0063).
As to claim 8:
Li teaches determining a first/second cache demand for the first/second client based on the workload of the first/second client (detect/monitor I/O requests to cache partitions; 0022, 0050); wherein the first partition is allocated to the first client based on the first cache demand; and wherein the second partition is allocated to the second client based on the second cache demand dynamic allocation of cache partition associated based on monitored I/O workloads data associated with each cache partition; 0057, 0060, 0063).
As to claim 11:
Li teaches reallocating the first partition comprises increasing the size of the first partition (increase allocation of cache partition size; 0056, 0063), the method further comprising updating the first partition based on one or more input and/or output (I/O) transactions of the workload of the first client (perform dynamic allocation of cache partition associated based on monitored workloads data; 0057, 0060, 0063).
As to claim 13:
Li teaches the first partition is allocated to the first client based on preknowledge of a characteristic of the first client (allocating of cache partition based on prior monitored knowledge/history of partition activity associated with the workloads of the user/client; 0022, 0030, 0060).
Allowable Subject Matter
Claims 7, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, the prior art does not suggest the method of claim 1, further comprising: determining a burst degree of the workload of the first client and workload of the second client; and detecting a burst of accesses of the tier of storage resources based on the burst degree.
As to claim 9, the prior art does not suggest the method of claim 1, further comprising: recording input and/or output (I/O) transactions of the workload of the first client; determining a reuse distance based on the recorded I/O transactions; and determining an expected cache hit ratio based on the reuse distance.
As to claim 10, the prior art does not suggest the method of claim 1, recording input and/or output (I/O) transactions of the workload of the first client; determining a weighted average of the recorded I/O transactions; and determining an expected working volume based on the weighted average.
As to claim 12, the prior art does not suggest the method of claim 1, wherein reallocating the first partition comprises increasing the size of the first partition, the method further comprising: determining a pattern of input and/or output (I/O) request sizes for the first client; and prefetching data for the first partition using a prefetch data size based on the pattern of I/O request sizes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138